DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 5/15/2019 are as follows: 
Claims 1-21 are pending and are being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Heat Exchanger Header with Stress Reduction Groove”, or something similarly descriptive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “joined to each other”, and the claim also recites “preferably by solid state welding, brazing, or a combination of these two methods” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP59200197, as cited in the IDS) in view of Komai (US2010/0307429, as cited in the IDS).
Re Claim 1. Hitachi teaches a heat exchanger (Figure 2) comprising: 
a heat exchanger core (generally indicated by 3, 2) having a first heat exchange passage (internal of tubes in section 3) for a first working fluid intended to be involved in a heat exchange process, and a second heat exchange passage (external of tubes in section 3) for a second working fluid intended to be involved in the heat exchange process (Figure 2; Abstract, Paragraph 1); and 
a header (1) comprising a duct (interior of 1) for conveying working fluid to or from at least one of the first and second heat exchange passages (Figure 2; Abstract, Paragraph 1), 
wherein the header being welded to the heat exchanger core along a header-to-core joint (joint “A-A”) (Figure 2; Abstract, Paragraph 1), 
wherein the heat exchanger core has a groove (detent “r” in Figure 2 is a groove) extending at least partly along the header-to-core joint (Figure 2; Abstract, Paragraph 1), 

Hitachi teaches the groove dimensions can be adjusted based on a stress analysis using finite element methods in consideration of the operating conditions in order to relax thermal stress (Paragraph 1) but fails to explicitly teach the depth of the groove is larger than half the width of the groove.
However, Komai teaches a stress reduction groove adjacent a weld, wherein the depth of the groove is larger than half the width of the groove (Figure 3; Paragraphs 54-61, 70).  Komai teaches the groove improves the durability of the weld connection against creep and fatigue (Paragraph 70).
Therefore, in view of Komai’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the depth of the groove of Hitachi larger than half the width of the groove of Hitachi in order to improve the durability of the weld connection against creep and fatigue (Paragraph 70).  It would have been an obvious matter of design choice to make the depth of the groove larger than half the width of the groove, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the depth of the groove larger than half the width of the groove, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, the variable is the groove depth and width, and the result is the amount of stress relief achieved by the groove when located adjacent a weld.

Re Claim 21. Hitachi teaches a method for manufacturing a heat exchanger comprising a heat exchanger core (generally indicated by 3, 2) having a plurality of heat exchange passages (first passage is the interior of the tubes in section 3, second passage is the exterior of the tubes in section 3) and a header (1) for conveying working fluid to or from the plurality of heat exchange passages (Figure 2; abstract, Paragraph 1), the method comprises providing a heat exchanger core (Figure 2); machining a groove (“r”) in the heat exchanger core at least partly along an intended header-to-core joint (joint “A-A”), wherein a cross-section of the groove has a rounded shape (Figure 2 illustrates a generally rounded shape for detent “r” ; Abstract, Paragraph 1), welding the header to the heat exchanger core to form said header-to-core joint (Figure 2; abstract, Paragraph 1).
Hitachi teaches the groove dimensions can be adjusted based on a stress analysis using finite element methods in consideration of the operating conditions in order to relax thermal stress (Paragraph 1) but fails to explicitly teach the depth of the groove is larger than half the width of the groove.
However, Komai teaches a stress reduction groove adjacent a weld, wherein the depth of the groove is larger than half the width of the groove (Figure 3; Paragraphs 54-61, 70).  Komai teaches the groove improves the durability of the weld connection against creep and fatigue (Paragraph 70).
Therefore, in view of Komai’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the depth of the groove of Hitachi larger than half the width of the groove of Hitachi in order to improve the durability of the weld connection against creep and fatigue (Paragraph 70).  It would have been an obvious matter of 

Re Claim 2. Hitachi further teaches the header is attached around a working fluid inlet or outlet surface (surface of 2) of the heat exchanger core, and wherein the groove (“r”) is formed in said working fluid inlet or outlet surface (surface of 2) (Figure 2). 
Re Claim 3. Hitachi as modified by Komai teach a cross-section of the groove has a specific shape being one of a substantially elliptical shape, a substantially parabolical shape or a substantially hyperbolical shape (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61). 
Re Claim 4. Hitachi as modified by Komai teach the specific shape is an elliptical shape and a center of the elliptical shape of the groove is located in a range extending from a position corresponding to 25% of a major radius of the elliptical shape below a plane of said inlet or outlet surface to a position corresponding to 25% of the major radius of the elliptical shape above the plane of said inlet or outlet surface, specifically wherein a center of the elliptical shape of the groove substantially coincides with the plane of said inlet or outlet surface (Hitachi Figure 2, 
Re Claim 5. Hitachi as modified by Komai teach the specific shape is an elliptical shape and a relationship between a major radius and a minor axis of the elliptical shape is in the range of 0.6-1.5 (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3 illustrates the recited range, Paragraphs 54-61).
Re Claim 6. Hitachi as modified by Komai teach the specific shape is an elliptical shape and a major radius of the elliptical shape is in the range of 50%-150% of a thickness of the header wall (Hitachi Figure 2 illustrates the thickness of the groove is similar to the thickness of the header wall, which would be within the cited range; abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61).  
Re Claim 7. Hitachi as modified by Komai teach the groove is formed by machining using metal cutting equipment (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61; The presence of process limitations (i.e. machining via metal cutting) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113).  It would have been obvious to one of ordinary skill in the art at the time the invention was formed to form the groove using metal cutting equipment because it is one of many known methods of machining metal to a predefined shape that one of ordinary skill in the art would readily be able to utilize to achieve the desired shape. 
Re Claim 8. Hitachi as modified by Komai teach the groove extends along at least 50% of the total length of the header-to-core joint (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61). 
Re Claim 9. Hitachi as modified by Komai teach a root surface of the welded header-to-core joint does not protrude above a plane of said inlet or outlet surface (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61). 
Re Claim 13. Hitachi as modified by Komai teach the heat exchanger is a diffusion-bonded heat exchanger (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61). 
Re Claim 14. Hitachi as modified by Komai teach each of the working fluid inlet and working fluid outlet surfaces of the first and second heat exchange passages comprises an individual header welded thereto(Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to individually weld individual headers to each inlet and outlet in order to reduce stresses at each header.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to individually weld individual headers to each inlet and outlet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).
Re Claim 15. Hitachi as modified by Komai teach the rounded shape of the cross-section of the groove defines a finite curvature radius at the header-to-core joint (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61). 
Re Claim 16. Hitachi as modified by Komai teach the width of the groove is defined as the distance along an imaginary line between the header-to-core joint and a most adjacent point on the working fluid inlet or outlet surface, and, the depth of the groove is defined as the distance between the imaginary line and a most distant point within the cross-section of the groove (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61). 
Re Claim 17. Hitachi as modified by Komai teach the rounded shape defines a continuous curvature from the header-to-core joint along at least 10% of the distance from the header-to-core joint towards the most distant point (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61). 
Re Claim 18. Hitachi as modified by Komai teach the continuous curvature defines a decreasing curvature radius from the header-to-core joint towards the most distant point of the groove (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61). 
Re Claim 19. Hitachi as modified by Komai teach a relationship between the depth and the width of the groove is in the range of 0.6-1.5 (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3 illustrates the recited range, Paragraphs 54-61). 
Re Claim 20. Hitachi as modified by Komai teach the depth of the groove is in the range of 50%-150% of a thickness of the header wall (Hitachi Figure 2 illustrates the thickness of the groove is similar to the thickness of the header wall, which would be within the cited range; abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP59200197, as cited in the IDS) in view of Komai (US2010/0307429, as cited in the IDS) in view of Heatric (EP0212878, as cited in the IDS).
Re Claim 10. Hitachi as modified by Komai teach the heat exchanger core passages are joined to each other, preferably by solid state welding (weld line “B-B” in Hitachi), brazing, or a combination of these two methods (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61), but fails to specifically teach the core is made of a plurality of stacked plates arranged parallel to one another.

Therefore, in view of Heatric’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the core as a plurality of parallel stacked plates in order to increase the heat exchange contact surface area in the core, thereby increasing the heat transfer efficiency of the core.
Re Claim 11. Hitachi as modified by Komai teach the first heat exchange passages comprises a plurality of flow conduits extending between a working fluid inlet surface and a working fluid outlet surface of the heat exchanger core (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61), but fails to specifically teach the second heat exchange passages comprises a plurality of flow conduits.
However, Heatric teaches a core can be formed of core (20) is made of a plurality of stacked plates (23, 24) arranged parallel to one another to form a plurality of passages for both fluids from a working fluid inlet surface to a working fluid outlet surface of the heat exchanger core (Figures 1-3).
Therefore, in view of Heatric’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the core as a plurality of parallel stacked plates in order to increase the heat exchange contact surface area in the core, thereby increasing the heat transfer efficiency of the core.
Re Claim 12. Hitachi as modified by Komai and Heatric teach the plurality of flow conduits are formed by open channels in a side surface of individual stacked plates (Hitachi Figure 2, abstract, Paragraph 1; Komai Figure 3, Paragraphs 54-61; Heatric Figures 1-3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763